20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 1 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 2 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 3 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 4 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 5 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 6 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 7 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 8 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 9 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 10 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 11 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 12 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 13 of 14
20-43679-mar   Doc 30   Filed 08/10/20   Entered 08/10/20 11:35:58   Page 14 of 14
